TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00070-CV






In the Matter of B. B.







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT


NO. 98-065-J368, HONORABLE JOHN R. CARTER, JUDGE PRESIDING






	The district court, sitting as a juvenile court, adjudicated B. B. delinquent and
placed him on probation.  The district court subsequently revoked B. B.'s probation and
committed him to the Texas Youth Commission for an indeterminate sentence.  B. B.'s counsel
has filed a brief concluding that B. B.'s appeal is frivolous and without merit.  We will affirm the
district-court judgment.

	The procedure approved by the United States Supreme Court for handling an appeal
in a criminal case when counsel concludes the appeal is frivolous applies to juvenile cases.  See
In re D. A. S., 973 S.W.2d 296, 299 (Tex. 1998) (applying Anders v. California, 386 U.S. 738 
(1967)).  Counsel's brief meets the requirements of Anders by advancing contentions which
counsel says might arguably support the appeal.  See Anders, 386 U.S. at 744-45; see also Penson
v. Ohio, 488 U.S. 75, 80 (1988); In re D. A. S., 873 S.W.2d at 299. (1)

	B. B. pleaded "true" to the allegations that led to his adjudication as delinquent. 
He pleaded "true" to the allegation that supported revocation of his probation and commitment
to the Texas Youth Commission.  We have reviewed the record and counsel's brief and agree that
the appeal is frivolous and without merit.  An extensive discussion of the contentions advanced
in counsel's brief would serve no beneficial purpose.  Accordingly, we affirm the district-court
judgment.



					                                                                       
 

					Lee Yeakel, Justice

Before Justices Jones, Yeakel and Patterson

Affirmed

Filed:   August 31, 2000

Do Not Publish

1.        Copies of counsel's brief have been furnished to the juvenile and the juvenile's parent. 
They have been advised of the right to examine the record and file a pro se brief.  See D. A. S.,
973 S.W.2d at 299.  This Court has not received a pro se brief or any notification of a desire to
file one.